Order entered January 31, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01448-CR

                           CARIS DENELL BRYANT, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F15-23635-J

                                           ORDER
       On January 23, 2017, the Court was notified that appellant’s counsel, Gregory

Neugebauer, had died. In light of this notification, we ORDER the trial court to make findings

regarding whether Neugebauer is deceased and, if the trial court finds that Neugebauer is

deceased, to appoint new counsel to represent appellant on appeal.

       We ORDER the trial court to transmit to the Court, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing the trial court’s findings and, if

appropriate, an order appointing new counsel. We ABATE the appeal to allow the trial court to

comply with this order. We will reinstate the appeal when we receive the supplemental record.

                                                     /s/   LANA MYERS
                                                           JUSTICE